          Case 2:19-cv-01696-APG-BNW Document 9 Filed 07/20/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KENNETH HUBBARD,                                       Case No.: 2:19-cv-01696-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Dismissing This
 5 v.                                                          Case Without Prejudice

 6 DAVID BRUMAN, et al.,                                            [ECF Nos. 1, 8]

 7          Defendants

 8         On June 25, 2021, Magistrate Judge Weksler recommended that I dismiss this case

 9 without prejudice because plaintiff Kenneth Hubbard has not updated his address with the court

10 and has not complied with court orders directing him to indicate whether he intended to

11 prosecute this case. ECF No. 8. Hubbard did not object. Thus, I am not obligated to conduct a

12 de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district

13 courts to “make a de novo determination of those portions of the report or specified proposed

14 findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

15 Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings and

16 recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Judge Weksler’s report and recommendation (ECF No. 8)

18 is accepted. Plaintiff Kenneth Hubbard’s complaint (ECF No. 1-1) is dismissed without

19 prejudice and his application for leave to proceed in forma pauper (ECF No. 1) is denied as

20 moot. The clerk of court is instructed to close this case.

21         DATED this 20th day of July, 2021.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
